               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 GENARO FLORES-DURAN,              HONORABLE JEROME B. SIMANDLE

                Petitioner,
                                            Civil Action
      v.                                 No. 18-8896 (JBS)

 UNITED STATES OF AMERICA,
                                              OPINION
                Respondent.



APPEARANCES:

Genaro Flores-Duran, Petitioner pro se
#54651-056
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

SIMANDLE, U.S. District Judge:

     INTRODUCTION

     Genaro Flores-Duran, a federal prisoner confined at FCI

Fort Dix, New Jersey, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 challenging his sentence

from the Eastern District of North Carolina. [Docket Entry 1].

He argues that he received ineffective assistance of counsel

during his § 2255 proceedings; his sentence should be reduced in

light of the “minor role” retroactive amendment as held in

United States v. Quintero-Leyva, 823 F.3d 519 (9th Cir. 2016);

and that his conviction under 18 U.S.C. § 924(c) should be
vacated under Rosemond v. United States, 572 U.S. 65 (2014). For

the reasons expressed below, this Court will dismiss the

petition for lack of jurisdiction.

     BACKGROUND

     The Court takes the following facts from the opinion

dismissing Petitioner’s motion under 28 U.S.C. § 2255 filed in

the United States District Court for the Eastern District of

North Carolina:1

     On August 11, 2010, deputies from the Jasper County,
     South Carolina Sheriff’s Office stopped petitioner for
     following another vehicle too closely. A consent search
     of petitioner’s vehicle yielded three plastic bags which
     tested positive for cocaine. On September 1, 2010, a
     grand jury in the Eastern District of North Carolina
     indicted petitioner and a co-defendant on one count of
     conspiracy to distribute cocaine. On November 15, 2010,
     petitioner moved to suppress the evidence resulting from
     the traffic stop, alleging officers lacked probable
     cause to conduct the stop. Following an evidentiary
     hearing, on February 3, 2011, United States Magistrate
     Judge David Daniel recommended the district court deny
     the motion to suppress. Neither party filed objections,
     and this court subsequently adopted the recommendation,
     denying petitioner’s motion to suppress on February 24,
     2011.

     On March 10, 2011, a grand jury indicted petitioner and
     other co-defendants on a superseding indictment on two
     counts, possession with the intent to distribute five
     kilograms or more of cocaine in violation of 21 U.S.C.
     §§ 841(a)(1) and 846 (count one), and possession of a
     firearm in furtherance of a drug trafficking offense in

1 Petitioner included this opinion with his petition. [Docket
Entry 1-3 at 19-28]. The Court may use any exhibits submitted
with the petition in its initial review under Habeas Rule 4. See
also 28 U.S.C. § 2254 Rule 1(b) (“The district court may apply
any or all of these rules to a habeas corpus petition not
covered by Rule 1(a).”).
                                2
     violation of 18 U.S.C. § 924(c) (count two). Petitioner
     pleaded not guilty, and proceeded to trial on June 15,
     2011. On June 17, 2011, the jury unanimously convicted
     defendant on both counts. The district court sentenced
     defendant on November 28, 2011, to 292 months on count
     one, and 60 months on count two, for a total of 352
     consecutive months.

Flores-Duran v. United States, No. 7:14-CV-46-FL (E.D.N.C. Dec.

17, 2015) [Docket Entry 1-3 at 19-20]. See also United States v.

Flores-Duran, No. 7:10-CR-95-FL-1 (E.D.N.C. Nov. 28, 2011). The

Fourth Circuit affirmed the conviction and sentence. United

States v. Flores-Duran, 513 F. App’x 348 (4th Cir. 2013) (per

curiam), cert. denied, 571 U.S. 1168 (2014).

     Petitioner subsequently filed a motion under § 2255 in the

Eastern District of North Carolina raising four grounds for

relief:

     1) his sentence imposed by this court after
     petitioner’s conviction was improper, because it
     was grossly disproportionate to the sentences
     imposed upon other participants in the conspiracy;
     2) the Eastern District of North Carolina was not
     the appropriate venue or jurisdiction for count two
     to be tried; 3) the stop of petitioner’s vehicle,
     the criminal case’s triggering event, violated the
     Fourth Amendment; and 4) ineffective assistance of
     counsel.

Flores-Duran, No. 7:14-CV-46-FL [Docket Entry 1-3 at 20]. The

district court denied the motion on all grounds, [id. at 27-29],

and the Fourth Circuit dismissed the appeal for failure to

prosecute, United States v. Flores-Duran, No. 16-6554 (4th Cir.

appeal dismissed June 15, 2016).


                                   3
     Petitioner now challenges his conviction under 28 U.S.C. §

2241. [Docket Entry 1]. He raises three grounds for relief: (1)

Petitioner received ineffective assistance of counsel during his

§ 2255 motion because his attorney was not licensed to practice

law in North Carolina [Docket Entry 1-4 at 4-5]; (2) the Ninth

Circuit’s decision in United States v. Quintero-Leyva, 823 F.3d

519 (9th Cir. 2016), applies retroactively to Petitioner’s

sentence and requires that he be resentenced with a “minor role”

reduction [id. at 6-7]; and (3) the Supreme Court’s Rosemond

decision requires that his conviction under 18 U.S.C. § 924(c)

be vacated because the Government failed to prove at trial that

he had advance knowledge that a firearm would be used in

connection with the drug trafficking crime [id. at 8-10].

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings

and to hold them to less stringent standards than more formal

pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339

(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and

any supporting submissions must be construed liberally and with

a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d

Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d

                                4
Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d

Cir. 1969), cert. denied, 399 U.S. 912 (1970).

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. 28

U.S.C. § 2254 Rule 4 (made applicable through Rule 1(b)); see

also McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v.

Ryan, 773 F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S.

1025 (1989).

     ANALYSIS

     Before the Court may reach the merits of Petitioner’s

claims, the Court must consider whether it has jurisdiction to

consider the petition under 28 U.S.C. § 2241. Section 2241

“confers habeas jurisdiction to hear the petition of a federal

prisoner who is challenging not the validity but the execution

of his sentence.” Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir.

2001). Generally, a challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255.

See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)). “[Section] 2255 expressly prohibits a district

court from considering a challenge to a prisoner's federal

sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

                                5
detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997).

     In the Third Circuit, prisoners may use § 2241 to challenge

their sentences after two conditions are satisfied: (1) there

must be “a claim of actual innocence on the theory that [the

prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases

on collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’” Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)). “It matters not whether the prisoner's claim

was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion. What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.” Id.

     First, Petitioner argues his counsel who represented him

during his § 2255 motion was ineffective because he was not

admitted to practice before the Eastern District of North




                                6
Carolina.2 [Docket Entry 1-4 at 4]. Ineffective assistance of §

2255 counsel does not fit within the narrow savings clause

exception carved out by the Third Circuit. The Court therefore

lacks jurisdiction over this claim under § 2241.

     Second, Petitioner argues § 2255 is ineffective or

inadequate to address his claims because the Ninth Circuit’s

decision in Quintero-Leyva was not decided until after his §

2255 motion was denied. [Docket Entry 1 ¶ 18]. In Quintero-

Leyva, the Ninth Circuit held that Amendment 794 to the

commentary of U.S.S.G. § 3B1.2 applied retroactively on direct

appeal. 823 F.3d 519, 521 (9th Cir. 2016). It did not decide

whether the Amendment applied retroactively on collateral

review. Id. at n.1. Even if the Ninth Circuit had applied

Amendment 794 retroactively to collateral review cases, the

Third Circuit has not yet issued a precedential opinion

permitting district courts to these types of claims under §

2241. See, e.g., Murray v. Warden Fairton FCI, 710 F. App’x 518,

520 (3d Cir. 2018) (noting that the Third Circuit has “not held

that innocence-of-the sentence claims fall within the exception

to the rule that habeas claims must be brought in § 2255

motions”).




2 Petitioner’s § 2255 counsel was admitted to practice in New
York. [Docket Entry 1-4 at 4].
                                7
     Third and finally, the Third Circuit has not addressed

whether Rosemond claims may be filed as § 2241 petitions. See

Tawalebah v. Warden Fort DIX FCI, 614 F. App'x 46, 48 (3d Cir.

2015) (per curiam) (“We have not yet addressed whether a claim

based on Rosemond may be brought via a § 2241 petition pursuant

to the exception we recognized in Dorsainvil, and we need not do

so here because the record does not support Tawalebah's claim of

innocence.”). See also McCrea v. Ortiz, No. 17-4501, 2018 WL

1634395, at *3 (D.N.J. Apr. 5, 2018) (citing cases).

Petitioner’s Rosemond claim cannot be brought in this Court

under § 2241 because he had an opportunity to bring it in the

sentencing court under § 2255. Rosemond was decided on March 5,

2014. At that time, Petitioner’s § 2255 motion was pending in

the Eastern District of North Carolina, and he could have moved

to amend his motion to include a claim under Rosemond. Because

Petitioner had a prior opportunity to raise his Rosemond claim

before his sentencing court under § 2255, the Court lacks

jurisdiction over it under the Third Circuit’s current § 2241

case law. Therefore, this case does not satisfy the two

conditions that are necessary for § 2241 jurisdiction under

Bruce and Tyler, above, and this Court lacks § 2241 jurisdiction

to hear petitioner’s challenge to his conviction.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

                                8
justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.” 28 U.S.C. § 1631. The Court finds that it is not in

the interests of justice to transfer this habeas petition it

appears Petitioner cannot meet the standard for a second or

successive § 2255 motion. 28 U.S.C. §§ 2244, 2255(h). Nothing in

this opinion, however, should be construed as prohibiting

Petitioner from seeking the Fourth Circuit’s permission to file

a successive § 2255 petition on his own should he so choose.

     CONCLUSION

     For the reasons stated above, the petition is dismissed for

lack of jurisdiction. An accompanying Order will be entered.




 March 25, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                9
